Citation Nr: 1048262	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  06-17 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches, claimed as 
secondary to a service-connected right eye disability.

2  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel




INTRODUCTION

The Veteran served on active duty in the military from August 
1955 to March 1958.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, which, in part, 
denied service connection for headaches, claimed as secondary to 
a service-connected right eye disability, and a TDIU.

In a December 2009 decision, the Board denied the Veteran's 
petition to reopen his claim for service connection for a left 
eye disability (vitreous detachment), as well as his claim for a 
rating higher than 30 percent for his already service-connected 
right eye disability (extraction of a post-traumatic cataract, 
peripheral iridectomy, and glaucoma).  So those claims are no 
longer at issue.  The Board remanded his remaining two claims, 
those still at issue, for service connection for headaches, 
claimed as secondary to the service-connected right eye 
disability, and for a TDIU, for further evidentiary development 
and consideration.  All requested development has since been 
accomplished, and the Appeals Management Center (AMC) continued 
to deny these remaining claims in a November 2010 
supplemental statement of the case (SSOC), so they are again 
before the Board.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The most persuasive medical and other evidence of record 
indicates the Veteran's headaches are not caused or aggravated by 
his military service or his service-connected right eye 
disability.

2.  The Veteran's only service-connected disability is his right 
eye disability involving extraction of the post-traumatic 
cataract, peripheral iridectomy, and glaucoma, rated 30-percent 
disabling.
3.  The Veteran last worked in October 2004 as a security guard, 
a job that he quit because of his nonservice-connected migraine 
headaches. 

4.  The Veteran's service-connected right eye disability does not 
meet the minimum rating requirements for consideration of a TDIU 
on a scheduler basis and does not preclude substantially gainful 
employment so as to, in turn, warrant referral for extra-
schedular consideration.


CONCLUSIONS OF LAW

1.  A disability involving headaches was not incurred in or 
aggravated by service, may not be presumed to have been incurred 
in service, and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria are not met for a TDIU, including for referral 
of this claim for 
extra-schedular consideration.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their merits, 
providing relevant VA laws and regulations, precedent cases, 
the relevant factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

In this case, letters satisfying these notice requirements were 
sent to the Veteran in April 2004, February 2005, June 2008, and 
January 2010.  The first two letters were sent prior to RO's 
initial adjudication of the claims in July 2005, which is the 
preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  The letters addressed all notice requirements 
concerning a claim for service connection on a secondary basis, 
as well as a claim for a TDIU.  The January 2010 letter also 
provided information concerning the downstream disability rating 
and effective date elements of his claim if service connection is 
ultimately granted.  See Dingess, supra.  Thereafter, the case 
was readjudicated in the November 2010 SSOC.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  See also 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  

Thus, the duty to notify has been satisfied.  And even if there 
is a notice error in this case, the Veteran, as the pleading 
party, not VA, has the evidentiary burden of proof of showing how 
this VCAA notice error in either timing or content is unduly 
prejudicial, meaning outcome determinative of his claim.  
See Shinseki v. Sanders, 129 S. Ct. 1626 (2009).  He and his 
representative have not made any such pleading or allegation.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all records that he and his 
representative identified as potentially relevant.  Also, on 
remand, he was afforded a VA examination in February 2010 to 
determine whether his headaches are secondary to his service-
connected right eye disability.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  Thus, there was substantial compliance will that 
remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

And as will be explained, the Veteran does not have a sufficient 
rating for his right eye disability, his only service-connected 
disability, to warrant consideration of his TDIU claim under 
38 C.F.R. § 4.16(a).  So the only possible current means of 
obtaining this benefit is on an extra-schedular basis under the 
special alternative provisions of § 4.16(b) - and only then if 
it is shown he is incapable of obtaining and maintaining 
substantially gainful employment on account of the severity of 
this disability, and this disability alone.  Because there is 
sufficient medical and other evidence in the file to make this 
critical determination, no further development of his claim is 
needed.

II.  Service Connection for Headaches, Claimed 
as Secondary to the Service-Connected Right Eye 
Disability

A.  Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  


Stated somewhat differently, service connection requires:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements.  See also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

Service connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d)

Service connection also is permissible on a secondary basis for 
disability that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  This includes 
situations when aggravation of a Veteran's nonservice-connected 
condition is proximately due to or the result of a 
service-connected condition, but in this latter instance he only 
may be compensated for the degree of disability (and only that 
degree) over and above the degree of disability existing prior to 
the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Service connection on this secondary basis requires:  (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus or relationship between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Where the determinative issue involves causation or diagnosis, 
there generally must be competent medical evidence supporting the 
claim; unsubstantiated lay assertions usually are insufficient.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally 
incapable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence 
relating a current disorder to service generally must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  When, for example, a condition may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



B.  Analysis

Service connection already has been established for a right eye 
disability and, in particular, for extraction of a post-traumatic 
cataract, peripheral iridectomy, and glaucoma.

A brief history of this injury and consequent disability is worth 
mentioning since the Veteran claims that he also has headaches as 
a consequence.

In July 1954, while on active duty, the Veteran injured his right 
eye while opening a box with a hammer and chisel.  Apparently, a 
piece of the chisel broke off and struck him in this eye.  The 
foreign body was removed a few days later.  The diagnosis was 
detachment of the retina, with blindness, heterotropia, and 
exotropia. This injury essentially left him blind in this eye.

In August 1958, the RO granted service connection and assigned a 
30 percent rating for residuals of the detached retina and 
choroid of the right eye.  The Veteran was subsequently diagnosed 
with a cataract and secondary glaucoma of this eye.  In June 
1986, he underwent surgery for an intracapsular cataract 
extraction with peripheral iridectomy of this eye.  As a result, 
the RO recharacterized this disability as extraction of a post-
traumatic cataract, peripheral iridectomy, and glaucoma of the 
right eye.

To warrant service connection on the alleged secondary basis, 
there must be medical evidence indicating this right eye 
disability also has caused or at least aggravated his headaches.  
38 C.F.R. § 3.310(a) and (b).  But when determining whether 
service connection is warranted, all potential theories of 
entitlement, including direct and presumptive (so even aside from 
secondary) must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  So the Board will additionally 
address these other possible bases for the claim.



Regarding possible direct incurrence of headaches in service, the 
Veteran's service treatment records (STRs) do not show that he 
experienced a chronic (meaning permanent) disability manifested 
by headaches in service.  He was seen on two separation occasions 
in January and February of 1958 for complaints of headaches after 
doing "close work."  The January 1958 report lists a diagnostic 
impression of tension headaches.  Thus, while he did report 
tension headaches in service on two occasions, these findings are 
insufficient to establish that this was a chronic disability in 
service, meaning a disability that persisted or continued even to 
this day.

When chronicity of disease or injury in service is not 
established, or at the very least legitimately questionable, a 
showing of continuity of symptomatology following service is 
required to support the claim.  38 C.F.R. § 3.303(b).  As 
mentioned, establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements to link any current 
disability back to service.  See also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).

Here, though, the Veteran's military service ended in March 1958, 
and the record shows he first reported a recurrence of headaches 
in 1981, when he initially filed his claim for service 
connection, so not until some 23 years after he left the 
military.  So long a lapse between the conclusion of his service 
and his first documented complaints of headaches after service is 
evidence against his claim under the direct-incurrence theory of 
service connection.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).

Headaches, incidentally, is not a condition of the type 
contemplated by 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 
38 C.F.R. §§ 3.307, 3.309, so there is no presumption of service 
connection, also because (even if there was) there was no 
indication of a recurrence of the headaches within one year after 
service to the required compensable degree - meaning at least 
10-percent disabling.

But of equal or even greater significance, there also is no 
medical nexus evidence linking the Veteran's headaches to his 
service - including to those he experienced on the two occasions 
mentioned in service.  See Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In light of these findings, the evidence does not establish the 
Veteran's current headaches were incurred in service, either 
directly or presumptively.  But, as already mentioned, his claim 
is predicated instead on the notion that his headaches are 
secondary to his service-connected right eye disability, 
meaning cause or aggravated by this disability.  Unfortunately, 
the most persuasive medical evidence does not support this 
notion, either.

Three VA examiners have provided opinions as to whether the 
Veteran's headaches are related to his service-connected right 
eye disability.  The first two opinions are contained in VA 
examination reports dated in April 2005.  The first 
VA examination report indicates the examiner was familiar with 
the Veteran's medical history.  Based on that history, as well as 
findings from a physical examination, that VA examiner suggested 
the Veteran's chronic headaches "may be secondary to the previous 
eye injury that he has had, however I would expect headaches due 
to that to be happening closer to the time when he had these 
headaches; but, since he has had prior damage to that eye and 
resulting glaucoma in that eye since that time, due to these 
dysfunctions this could be the etiology for his current 
headaches."

The report from the second VA examination in April 2005 indicates 
that VA examiner had reviewed the claims file and also examined 
the Veteran's eyes.  Based on her review of the evidence and 
evaluation, this VA examiner concluded, "[i]t is not likely that 
the migraines are related to trauma and glaucoma in the 
right eye.  The migraines originated only a few years ago.  The 
trauma dates back to 1953 and the acute glaucoma to 1980."

Thus, the first VA examiner merely suggests a possible 
relationship between the Veteran's headaches and his service-
connected right eye disability, while the second VA examiner 
definitively rules out any such relationship or correlation.  
The problem with the first opinion is that the phrases "may be" 
or "could be" related to his service-connected right eye 
disability are too speculative or equivocal.  The Court has held 
than an absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Nevertheless, the Court also has held that 
these type of equivocal opinions amount to 
"non-evidence," neither for nor against the claim, see Perman 
v. Brown, 5 Vet. App. 237, 241 (1993), and that an opinion 
phrased in terms of "may be" related to service is just as well 
an acknowledgment the disability in question "may not" be 
related to service and, thus, an insufficient basis for an award 
of service connection.  See Obert v. Brown, 5 Vet. App. 30 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. 
West, 11 Vet. App. 420 (1998); Bloom v. West, 12 Vet. App. 185 
(1999).  

But the Court also has indicated that use of cautious language 
does not always express inconclusiveness in a doctor's opinion.  
Rather, the opinion should be viewed in its full context and not 
characterized solely by the medical professional's choice of 
words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  Here, 
though, the initial examiner twice questioned whether this 
posited cause-and-effect correlation has actually occurred in 
this particular instance, saying it "may be" or "could be" 
true, so seemingly accepts this inherent uncertainty.

And, in comparison, the second opinion clearly states the 
Veteran's headaches are unrelated to his service-connected right 
eye disability.  In the December 2009 remand, however, the Board 
was troubled by the examiner's statement that headaches started 
only a few years ago since the record shows the Veteran reported 
"severe headaches" in his initial claim filed in May 1981, at 
around the same time he was supposedly diagnosed with glaucoma in 
his right eye.  And since glaucoma is part of his service-
connected right eye disability, the Board noted in its remand 
that this in turn raises the question of whether his headaches 
are somehow related to his service-connected right eye 
disability.  

Because of this, the Veteran was provided a third VA examination 
in February 2010 to obtain further comment on this determinative 
issue of causation.  The report of this additional evaluation 
indicates the VA examiner reviewed the claims file and 
interviewed the Veteran for the pertinent history.  And this 
examiner provided a definitive opinion supported by reasoned 
analysis.  He determined that "[t]he Veteran['s] migraine 
headaches is (sic) less likely as not (less than 
50/50 probability) caused by or a result of his service[-
]connected right [eye] injury disability involving extraction of 
a post-traumatic cataract, peripheral iridectomy, and glaucoma."  
The examiner then provided the following rationale:  

Review of CPRS records indicates Veteran stating in 
four separate areas (see dates in CPRS Review above) 
that Migraine Headaches began about the year 2000.  
These migraines involved only his left eye, he is 
service connection for his right eye injury.  Veterans 
(sic) stated at todays C&P Exam his Migraine Headaches 
began in 2000.  Given these facts, the Veteran 
migraine headaches is less likely as not (less that 
(sic) 50/50 probability) caused by or a result of his 
service connect right eye injury disability involving 
extraction of a post-traumatic cataract, peripheral 
iridectomy, and glaucoma.

It thus appears this VA examiner considered the Veteran's 1981 
claim in which he reported "severe headaches" but that, based 
on other statements in the record and during the current 
examination, determined the Veteran's migraine headaches began in 
2000.  The Board places significant probative value on this 
opinion since it was based on a review of the pertinent medical 
history and supported by sound rationale.  In other words, the 
examiner's opinion was based on reasoned analysis and the 
pertinent medical facts.  See Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008) (holding that a medical opinion that contains only 
data and conclusions is not entitled to any weight and a review 
of the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most of 
the probative value of a medical opinion is derived.).

The Board thus finds that the most probative medical evidence 
indicates the Veteran's disability involving headaches is not 
secondary to his service-connected right eye disability.  This 
conclusion is largely based on the February 2010 VA examination 
report, which indicates the Veteran's headaches are not secondary 
to his service-connected right eye disability.  see also Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of 
an expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if the 
expert fairly considered the material evidence seemingly 
supporting the Veteran's position.)

In addition to the medical evidence, the Board also has 
considered the Veteran's lay statements that his disability 
involving headaches was either caused or aggravated by his 
service-connected right eye disability.  While he may well 
believe that his headaches are related to his right eye 
disability, this ultimately is a medical, not lay, determination.  
See Velez v. West, 11 Vet. App. 148, 158 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like 
in Wallin, that competent medical nexus evidence is required to 
associate a secondary condition with a service-connected 
disability).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(1) and (a)(2).

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for headaches, either based on direct or presumptive 
incurrence in service or, as specifically alleged, as secondary 
to already service-connected disability.  And as the 
preponderance of the evidence is against this claim, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  Accordingly, the appeal of this claim must be 
denied.



III.  TDIU

The Veteran is seeking a TDIU.  However, the Board finds that he 
does not meet the criteria for schedular consideration of a TDIU 
and is not precluded from substantially gainful employment by his 
service-connected right eye disability so as to in turn require 
referral to the Under Secretary for Benefits or the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  Hence, the claim must be denied.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities, provided there is one disability ratable 
at 60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

In this case, however, the Veteran's only service-connected 
disability is his right eye disability involving extraction of 
the post-traumatic cataract, peripheral iridectomy, and glaucoma, 
rated as 30-percent disabling.  Therefore, this is an 
insufficient rating to satisfy the threshold minimum rating 
requirements for consideration of a TDIU on a schedular basis.  
See 38 C.F.R. § 4.16(a).

But it is also possible, as mentioned, to receive a TDIU on an 
extra-schedular basis under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) 
if it is determined the Veteran is incapable of securing and 
maintaining substantially gainful employment on account of his 
service-connected disability, even though he does not meet the 
threshold minimum rating requirements of § 4.16(a).  Although the 
Board may not assign an extra-schedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extra-schedular evaluation when the issue either is raised by 
the claimant or reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  Consideration may be given to his level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his age or the impairment caused by any 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19.

A Veteran may be considered as unemployable upon termination of 
employment that was provided on account of disability, or in 
which special consideration was given on account of the same, 
when it is satisfactorily shown that he or she is unable to 
secure further employment. 38 C.F.R. § 4.18.  "Marginal 
employment," for example, as a self-employed worker or at odd 
jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a); see also Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income...."



In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  In 
this context, it noted the following standard announced by the 
United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity. 
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

That said, to receive a TDIU, the Veteran's service-connected 
disability, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Moreover, the degree of impairment in occupational 
functioning that is generally deemed indicative of 
unemployability consists of a showing that the Veteran is indeed 
"[in]capable of performing the physical and mental acts required 
by employment," and is not based solely on whether the Veteran is 
unemployed or has difficulty obtaining employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  Rather, the record must 
demonstrate some factor that takes his situation outside the norm 
since the VA rating schedule already is designed to take into 
consideration impairment that renders it difficult to obtain and 
keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15 (2009).

In this case, though, the Board does not find that referral to 
the Under Secretary for Benefits or the Director of Compensation 
and Pension Service is appropriate because the evidence does not 
establish the Veteran is unable to obtain and maintain 
substantially gainful employment due to his service-connected 
right eye disability.  The record shows he last worked in October 
2004 as a security guard.  In a November 2004 letter, his former 
supervisor stated, "due to having migraine headaches, which were 
affecting his vision, [the Veteran] was going to have to resign 
his position as security guard."

In a February 2005 VA Form 21-4192, it was noted the Veteran had 
stopped working in October 2004 "due to eye problem and migraine 
headaches."  

Thus, neither the form nor the letter indicates the Veteran 
resigned from his job due solely to his service-connected right 
eye disability.  The primary problem appears to have been his 
nonservice-connected migraine headaches, with related vision 
problems.  While these documents mention an "eye problem," the 
Veteran has both a service-connected right eye disability and a 
nonservice-connected left eye disability.  Moreover, the only 
medical opinion addressing this issue of employability is 
contained in the February 2010 VA examination report.  
In this report, the commenting VA examiner noted the following 
history:  "[t]hese headaches continue to get worse and he 
eventually had to quit his job.  He was having the headaches 
about three times weekly.  He could not function at his job 
because he never knew when they would start."  Since this VA 
examiner apparently accepted this history that the Veteran had 
stopped working because of his headaches, with no indication that 
he is unable to work as a security guard due solely to his 
service-connected right eye disability (or attribution of these 
headaches to this right eye disability), this report provides 
compelling evidence against a finding that referral for extra-
schedular consideration is appropriate in this instance.

Overall, this evidence indicates the Veteran's right eye 
disability, while no doubt in some ways affecting or impairing 
his employment or employability, as reflected in the 30 percent 
rating assigned for this disability, is not severe enough to 
preclude his ability to either secure or maintain substantially 
gainful employment when only considering the impairment 
attributable to this specific disability.  See 38 C.F.R. § 4.1, 
indicating that, generally, the degrees of disability specified 
in the Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).  

Therefore, referral of this TDIU claim for extra-schedular 
consideration is not warranted.


ORDER

Service connection for headaches, claimed as secondary to the 
service-connected right eye disability, is denied.

A TDIU also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


